Case 2:20-cv-00030-JLB-MRM Document 28 Filed 08/31/20 Page 1 of 1 PageID 100




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ADVANTA-STAR AUTOMOTIVE
RESEARCH CORPORATION OF
AMERICA,

             Plaintiff,

v.                                            Case No.: 2:20-cv-00030-JLB-MRM

SCANLON IMPORTS, INC., d/b/a
SCANLON ACURA,

             Defendant.
                                       /

                                       ORDER

         The Mediator reports that the parties have settled. (Doc. 27.) Pursuant to

Local Rule 3.08(b), this action is DISMISSED, subject to the right of any party within

sixty days to: (1) submit a stipulated form of final order or judgment; or (2) move to

reopen the case for good cause. The Clerk is directed to close the case.

      ORDERED in Fort Myers, Florida, on August 31, 2020.
